                                           Case 4:19-cv-03738-JST Document 53 Filed 05/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    FACEBOOK, INC.,                                     Case No. 19-cv-03738-JST
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER TO FILE STIPULATION OF
                                   9                                                        DISMISSAL
                                  10    RANKWAVE CO., LTD.,                                 Re: ECF No. 52
                                                        Defendant.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13           The parties have filed a notice of settlement. ECF No. 52. By July 13, 2020, the parties

                                  14   shall file either a stipulation of dismissal or a one-page joint statement explaining why they were

                                  15   unable to file such a stipulation.

                                  16           The Court also hereby sets a case management conference on July 28, 2020, at 2:00 p.m.

                                  17   That conference will be vacated automatically if a stipulation of dismissal is timely filed.

                                  18           Any continuance of the deadlines set in this order requires a showing of good cause.

                                  19           All other deadlines and hearings are vacated.

                                  20           IT IS SO ORDERED.

                                  21   Dated: May 29, 2020
                                                                                        _______________________________________
                                  22                                                                   JON S. TIGAR
                                  23                                                             United States District Judge

                                  24

                                  25

                                  26

                                  27

                                  28
